Title: From George Washington to Colonel Goose Van Schaick, 15 February 1780
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Qrs Morris Town Feby 15 1780
          
          I am to request that You will transmit me as soon as possible an exact Return of the number of Noncommissioned Officers & privates in your Regiment; designating in a particular manner what proportion of them are inlisted for the war—and the different terms of service of the residue, digested in Monthly columns. You cannot be too expeditious in forwarding me this Return. I am Sir with esteem & respect Yr Most Obedt sert
          
            Go: Washington
          
        